PAGE, Justice
(dissenting).
I respectfully dissent. Conrad Fredin’s conduct, as alleged in the petition for disciplinary action and admitted in the stipulation between the Director’s Office and Fredin, constitutes serious misconduct.1 The misconduct arises out of Fredin’s defense of a client and includes Fredin’s failure to inform the client of the opposing party’s proposal to settle the matter for $3,312, failure to inform the client of the opposing party’s motion for summary judgment, failure to respond to the motion for summary judgment, and failure to attend the hearing on the summary judgment motion. As a result, the district court proceeded by default, issued an order granting summary judgment, and entered judgment against the client in the amount of $21,172.50.2 In addition, after the client filed an ethics complaint with the Director, Fredin sent the client a statement for legal services rendered, which included time Fredin spent defending the ethics complaint. Finally, Fredin made a number of misrepresentations to the client and the district ethics committee investigator who was investigating the client’s complaint.
The purpose of discipline is the protection of the public. In re Walker, 461 N.W.2d 219 (Minn.1990). That purpose is not served here. While the stipulation between the Director and Fredin suggests that alcohol or other chemical abuse may be a mitigating factor in this case, it should not be a factor which in essence excuses the misconduct and results in a mere slap on the wrist.
Because I believe that the discipline imposed by the stipulation is inadequate to protect the public, I would reject the stipulation.

. The client ultimately settled with the opposing party for $4,500, $1,188 more than the opposing party's original settlement proposal.